Citation Nr: 1518789	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a bilateral eye disability. 

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Veteran was scheduled for a Board hearing in April 2015; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

The issue of entitlement to a total disability rating based on individual unemployment (TDIU) has been raised by the record but has not been addressed by the Agency of Original Jurisdiction (AOJ) and is not intertwined with, or part and parcel to the service connection issues on appeal.  See June 2010 letter from Dr. H.; June 2010 Form 21-526.  Therefore, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral eye disability and for a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a June 1984 rating decision, the RO denied the claim for service connection for a bilateral eye disability, based on the determination that such disability was not related to service.  

2.  The Veteran did not submit a notice of disagreement for the June 1984 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a bilateral eye disability.

3.  The additional evidence received since the June 1984 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a bilateral eye disability.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision, which denied entitlement to service connection for a bilateral eye disability, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  The additional evidence received since the June 1984 rating decision is new and material to the claim for service connection for a bilateral eye disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a bilateral eye disability, discussion concerning compliance with the duties to notify and assist is not necessary.  

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a June 1984 rating decision, the RO denied the claim for service connection for a bilateral eye disability based on the determination that such disability was not related to service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the June 1984 decision.  Moreover, no new and material evidence was submitted within a year of the June 1984 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

At the time of the June 1984 rating decision, the evidence of record included the Veteran's service treatment records, the Veteran's claim for a bilateral eye disability that was treated in service, and VA treatment records.

The additional evidence presented since the June 1984 rating decision includes a June 2010 letter from the Veteran's representative, on which there is a handwritten note from the Veteran's physician that opines that the Veteran has cataracts from welding.  The credibility of the June 2010 handwritten medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Medical evidence showing that the Veteran's current bilateral eye disability is related to his welding activities in service is pertinent evidence that was absent at the time of the June 1984 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  As such, the June 2010 handwritten medical opinion is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for a bilateral eye disability.


ORDER

Because new and material evidence has been received, the claim of service connection for a bilateral eye disability is reopened.


REMAND

The Veteran contends that the has a bilateral eye disability that is related to service, to include welding activities in service.  The service treatment records confirm that the Veteran had a welding accident in service that resulted in trauma headaches, that he had a diagnosis of eye strain, and that he had particles removed from his eyes on separate occasions in service.  See March, April, and May 1973 service treatment records.  The Veteran submitted medical literature in December 2012 regarding cataracts and their relationship to large amounts of non-ionizing radiation produced by welding arcs, UV radiation, and blunt trauma.  The Board acknowledges that there is a June 2010 letter from the Veteran's representative, on which there is a handwritten note from Dr. W. that opines that the Veteran has cataracts from welding; however, there is no rationale or treatment records from Dr. W. of record to support this handwritten opinion.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of a bilateral eye disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran also contends that the has a lumbar spine disability that is related to service.  The Veteran states that he injured his lumbar spine when he slipped going down the stairs on board the ship in about May 1973 in service.  See March 2009 claim.  The Veteran also stated that he was treated after separation from service at the Miami VAMC in about 1974.  Id.  He has been diagnosed with degenerative disc disease, status post L5-S1 diskectomy, laminectomy in 1986, during the current appeal period.  See December 2013 VA examination for aid and attendance.  Accordingly, after attempts have been made to obtain outstanding relevant records, the Veteran should be afforded a VA examination to determine the nature and etiology of a lumbar spine disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records, VA or non-VA, regarding the bilateral eyes and lumbar spine, specifically to include the following:

a. Information and evidence showing Veteran's occupational history from October 1973 to present.  

b. Treatment records from Dr. W.  See November 2012 Form 9.  

c. Treatment records pertaining to the Veteran's lumbar spine surgery in 1986 from Northshore Hospital.

d. Any other treatment provider.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain the Veteran's complete service personnel records for his periods of service from November 1972 to October 1973.  See March 2009 claim (Veteran states that he was given three days of bed rest for his lumbar spine injury).  

3. Please obtain all outstanding relevant VA treatment records, to include records from the Miami VAMC in 1974, and records from June 2009 to present.      

4. Afterwards, please schedule the Veteran for VA examinations to determine the nature and etiology of (a) a bilateral eye disability, and (b) a lumbar spine disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

Regarding the bilateral eyes:  

(a) The examiner is asked to please provide an opinion as to the nature and diagnosis(es) of the Veteran's right and left eye disability.

Attention is invited to the November 2012 VA treatment record, in which the Veteran is assessed with decreased vision secondary to cataract and ERM [epiretinal membrane] each eye.    

(b) The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the diagnosed eye disability is etiologically related to service, to include as a result of in-service head trauma or in-service welding.  

The examiner's attention is invited to the following:

(1) The Veteran's argument that his eyes were damaged from welding and welding arcs in service.  

(2) The June 2010 handwritten note from the Veteran's physician that opines that the Veteran has cataracts from welding (but not indicating whether it is from the Veteran's in-service welding). 

(3) The medical literature submitted by the Veteran in December 2012 regarding cataracts and their relationship to large amounts of non-ionizing radiation produced by welding arcs, UV radiation, and blunt trauma.

(4) The March, April, and May 1973 service treatment records showing that the Veteran sustained head trauma in service, his complaints of eyes being sensitive to light with impression of eye strain, and the removal of things from the Veteran's eyes on separate occasions.  

Regarding the lumbar spine:  

(a) The examiner is asked to please provide an opinion as to the nature and diagnosis(es) of the Veteran's lumbar spine disability.

(b) The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the lumbar spine disability is etiologically related to service.  

If the Veteran has lumbar spine arthritis, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the lumbar spine arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

The examiner's attention is invited to the Veteran's long history of recurrent low back symptoms.  

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


